Citation Nr: 0417760	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  95-28 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for sleep apnea, from April 20, 1991 to October 6, 
1996.

2.  Entitlement to an initial evaluation in excess of 50 
percent for sleep apnea, from October 7, 1996.

3.  Entitlement to an effective date prior to October 7, 
1996, for the assignment of a 50 percent rating for service-
connected sleep apnea.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to March 
1960 and from June 1985 to April 1991.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  

In June 1997, the veteran, accompanied by his representative, 
testified at a VA central office conducted by a Veterans Law 
Judge (formerly known as a Member of the Board) in Washington 
DC.  The Board remanded the case for further development in 
July 1997.  Thereafter, the veteran requested he be afforded 
a Travel Board hearing in Philadelphia, Pennsylvania.  In 
January 2003, the claim was again remanded to afford him the 
requested Travel Board hearing.  

In December 2003, the veteran, accompanied by his 
representative, testified at a Travel Board hearing before 
the undersigned Veterans Law Judges.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

In correspondence received in March 1998, the veteran 
withdrew his appeal of the issue of entitlement to service 
connection for refractive error.  Therefore, the issue is not 
for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

After a preliminary review of the record on appeal, the Board 
notes that the veteran has not been adequately apprised of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  On May 15, 2002, 
the RO sent the veteran a cover letter and a copy of the 
supplemental statement of the case with regard to the issues 
of entitlement to increased evaluations and an entitlement to 
an earlier effective date for an increased evaluation.  
Although the supplemental statement of the case provides the 
veteran notice of VCAA and its requirements, it failed to 
provide him with specific evidence needed to substantiate his 
claim for an earlier effective date and also failed to 
provide him with notice with what evidence he was to provide 
and what evidence would be obtained by VA.  Because the 
veteran may be prejudiced by Board consideration of these 
issues at this juncture, further development is required.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  There is no evidence of record 
that the veteran received the necessary VCAA notice with 
regard to his claims for increased evaluations and his claim 
for an earlier effective date for a 50 percent evaluation.  

Therefore, this case is REMANDED for the following:

1.  The veteran and his representative 
should be sent a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  The 
letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claims.  
Then with any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all identified 
treatment records which have yet to be 
secured.  

2.  If the attempt to obtain the medical 
records identified by the veteran is 
unsuccessful, the veteran should be 
inform of this fact and he should be 
requested to provide a copy of any 
outstanding medical records.

3.  After the development requested above 
has been completed to the extent 
possible, any other development deemed 
necessary should undertake and the record 
should again be reviewed.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





			
      THOMAS J. DANNAHER	DAVID C. SPICKLER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




